Case: 1:20-cv-07245 Document #: 63-1 Filed: 03/10/21 Page 1 of 6 PageID #:2311
                                     SCHEDULE A


              1   LRahigh
              2   OUBEY
              3   HeKuaFanJianZhuCaiLiaoYouXianGongSi
              4   Li Tian Zhao
              5   Li Wei 514562
              6   Li Zhan Guo
              7   Li Zhi Zhong
              8   liangdafa
              9   lianghaogoog
             10   liangwenzhen
             11   LIAOSHAO
             12   Liaoxi Terracotta Art Inheritance Industry in Liaoning
                  Province
             13   Liberated 4 Ever
             14   lichengjutoukuajing
             15   lichengqushaocongcongfuzhuangdian
             16   lidbgpan
             17   lidianjiaUS
             18   LIFANM
             19   Lihan E-Commerce
             20   LIHUIXIAN
             21   LIKElinywen
             22   LILILOVE-SHOP
             23   LILIPH
             24   Lillian Peter
             25   lin bo
             26   linaen
             27   Linda's Graphics
             28   Linetyoaes-Store
             29   LINGMAOSEEE
             30   LINGSY
             31   Linqiang
             32   LINXIAMINopen
             33   linyishilanss
             34   LINYWENgood
             35   Lionpapa
             36   litianLuo
             37   Liu Jia Ling
             38   Liu Ting Chao1
             39   liudainc
             40   liudongjie19911
             41   liuKen
Case: 1:20-cv-07245 Document #: 63-1 Filed: 03/10/21 Page 2 of 6 PageID #:2312
                                    SCHEDULE A


             42   LIULIQIU
             43   LIUXINF
             44   liuxinxiang1989
             47   liyafei
             48   liyaowei
             49   Liyo-Trade
             50   LIYUYIN
             51   LIZHEL
             53   LKAIZHA
             54   LMFLY
             55   Locacus
             57   Lohebhuic
             58   Lois C Amador
             60   longli 21
             61   longshaquyiniuxingbaihuoshangdian
             62   long-withering
             63   LONKSWX
             64   LOOE NBE
             65   Lorvies
             66   LOSUMIGE DESIGN
             67   LOUIS MARSDEN
             68   Louise Anderson
             71   LOVEZIE
             72   LR BEFAY
             74   LSYSXZDZSWYX
             75   ltgyth
             76   LTRENDY-US
             77   Lucky1
             78   Luckyangels
             79   Lucy Delia
             80   lufeilong
             82   LuLu Life House
             83   Luncus
             84   Luo Ru Le
             86   luoxiaoming
             87   Lutherhous
             88   luvolux
             89   LuWeiHaiShen
             90   LUXA BAYKO
             91   luyuhui
             92   lv chen xiang
             93   LWEIBI
Case: 1:20-cv-07245 Document #: 63-1 Filed: 03/10/21 Page 3 of 6 PageID #:2313
                                     SCHEDULE A


              94   lx-black- watermelon store
              95   LXIAOL
              96   Lxyh
              97   LYBZS
              98   Lyheller
              99   LZHOFA
             100   Macheep
             102   Mademai
             103   Magic in the Water
             104   Magic Venus
             105   Magnve
             106   MAGO.
             108   Make progress every day
             109   MAMEIL
             110   Manduo E
             111   maohengshangmao
             112   MaoLong
             113   maopao
             114   Marble-Art
             115   Marfvin
             116   Maria Gaskill
             117   Marissa Thomas
             118   MarissaGPinkham
             119   mark mark
             120   Marteylink
             121   MARTHLORES
             122   Mary R Grant
             123   MASON ARCHER
             124   MASUIH
             125   Matrix King
             126   MatsuriStore
             127   MAutumn
             128   Max&Mori
             129   Maxine J Berkey
             130   MaXuewen
             131   MDPOEG
             132   Meadomns
             134   medieval
             136   Meiliwanju
             137   meixinyuan
             138   MeiZhouShiMeiXianQuZhaiXiangMeiShiDian
             139   MELISSA NORTON
Case: 1:20-cv-07245 Document #: 63-1 Filed: 03/10/21 Page 4 of 6 PageID #:2314
                                    SCHEDULE A


             140   MENG LING
             141   MengYinCheZhiAnQiCheMaoYiYouXianGongSi
             142   Miao Yi
             143   MiaoMeiMaoYi
             144   Miaoshuyu
             145   MichaelJAmbrosino
             146   midouwangluokeji
             147   mififthday
             148   MIFSOIAVV
             149   MIGAGA
             150   MiiyarHome
             151   MiMosa Elves
             152   Minalo
             153   ming cheng tian jin
             154   mingzhushanmao
             155   MinQuan
             156   MirandaHopeGift
             158   MKOK
             159   MOASTORY
             160   MOBEITI
             161   moertaikeis
             162   Moira Carey
             163   Mokale
             164   Molina-Co
             165   Molly Flower
             166   MoMoka-Stylelife
             168   Monroda
             170   Mosadrafeng
             171   MOTINE
             172   Mozenou
             173   MRss
             174   MulanBrave
             175   MUSEDAY
             176   mxsksdslds
             177   MyHeartWillGoOn
             179   NAINpro
             180   Nami Lovely
             181   nanjingshunweirendianzishangwuyouxiangongsi
             182   nanjingteqingshangmaoyouxiangongsi
             183   Nanningjihongkunshangmaoyouxiangongsi
             184   NANSEE
             185   Narustore
Case: 1:20-cv-07245 Document #: 63-1 Filed: 03/10/21 Page 5 of 6 PageID #:2315
                                    SCHEDULE A


             186   nbfdk
             188   neixiangxianfuniumuyeyouxiangongsi
             189   Never night sky
             190   NewThangKa
             191   NF-REAL
             192   NGBVS
             193   ngShuiShiFuCh
             194   NGUYEN TUAN DUONG
             195   nguyenxuanvuongsell
             197   NIANAI2
             198   Niaou
             199   NicholasHlt
             200   Nie Jianjian
             201   Nigel Bridges
             202   Nina C Schaller
             203   Nina Raglan
             204   Nine Plus One Ltd
             205   NINEHASa
             206   NineThing
             207   ningmengjia
             208   NIUOGO Direct
             209   nn shop
             210   Noah-Studio
             211   NONOHANA
             212   NonyisonDirect
             213   Novelshop
             214   nsdjha
             215   NSMMMAG
             216   NUXIANY
             217   oceanCube
             218   OELLWE
             219   oemzlkg
             220   offtggh
             221   OiArt
             222   oivio
             223   Olivefox Store
             224   Oliver Mark
             225   Omega Fill
             226   one cool boy
             227   ONLYEEM
             228   OO SANA NUNDCV
             229   OPDEK6
Case: 1:20-cv-07245 Document #: 63-1 Filed: 03/10/21 Page 6 of 6 PageID #:2316
                                 SCHEDULE A


             230   Opposo Flagship
             231   Opwer
             232   oubrighti
             233   Our Wings
             234   OUSOKE
             235   Outdoor Auto Frames
             237   OYAZURE BABY
             238   P.T Store
             239   Paddy Benedict
             240   Page Francis
             241   paitue store
             242   panghaixia
             243   PAQISEN
             244   PARELTEECO
             245   PassionWear
             246   pengyiwujin
             247   Petpany
             248   PHAM THI THANH NHAN STORE
             249   Philip C. Williams
             250   SZSDIBO(5-9days delivery)
